Case: 20-10962   Date Filed: 06/12/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10962
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:14-cr-00469-RAL-MAP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ALBERT JOSEPH SCIPIONE,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 12, 2020)

Before WILLIAM PRYOR, Chief Judge, GRANT and LUCK, Circuit Judges.

PER CURIAM:
              Case: 20-10962     Date Filed: 06/12/2020   Page: 2 of 2



      Attorney Lynn Bailey, appointed counsel for Albert Scipione in this direct

criminal appeal, has filed a motion to withdraw from further representation of

Scipione, supported by a brief prepared under Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Scipione’s revocation of supervised

release and sentence are AFFIRMED.




                                         2